Case 2:15-ap-01679-RK   Doc 487 Filed 01/09/19 Entered 01/09/19 14:02:05   Desc
                          Main Document    Page 1 of 5
Case 2:15-ap-01679-RK   Doc 487 Filed 01/09/19 Entered 01/09/19 14:02:05   Desc
                          Main Document    Page 2 of 5
Case 2:15-ap-01679-RK   Doc 487 Filed 01/09/19 Entered 01/09/19 14:02:05   Desc
                          Main Document    Page 3 of 5
Case 2:15-ap-01679-RK   Doc 487 Filed 01/09/19 Entered 01/09/19 14:02:05   Desc
                          Main Document    Page 4 of 5
Case 2:15-ap-01679-RK   Doc 487 Filed 01/09/19 Entered 01/09/19 14:02:05   Desc
                          Main Document    Page 5 of 5
